Citation Nr: 1235859	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel












INTRODUCTION

The Veteran had active service from January 1998 to September 2003.

The matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for a bilateral knee disorder.

This matter was previously before the Board in March 2009, September 2010, and November 2011 at which time it was remanded for additional development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Board once again remanded the issue on appeal for further development, specifically for a VA examination.  The Veteran was scheduled for a VA examination at the Gainesville VA Medical Center (VAMC) on January 18, 2012.  In a July 2012 Supplemental Statement of the Case, it was indicated that the Veteran failed to report to the examination, and the claims file was sent back to the Board for adjudication of the issue on appeal.  In August 2012 correspondence, the Veteran stated that the Gainesville VAMC was over two hours from her house and that though the 8:00 a.m. appointment had been extremely inconvenient and difficult with her night blindness, she had attempted to get there on time but arrived 20 minutes late because she was lost due to her global positioning system (GPS).  The Veteran added that when she tried to check in for her appointment she could not because somebody kept shouting over her that she was a no-show, and that she had left very upset.  She indicated that she had thought that the July 2012 Supplemental Statement of the Case was actually a letter to reschedule her VA examination.  

As it is plausible to believe that the Veteran failed to report for the scheduled examination on time due to issues with the directions, and a new examination would provide evidence important to bringing these matters to their proper resolution, and as the Veteran is willing to attend a new examination, the Board finds that one should be arranged.  The Veteran should once again be scheduled for a VA examination to determine the nature and etiology of her bilateral knee disorder.  

The Veteran is hereby advised that failure to report to scheduled examination may result in denial of a claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall scheduled the Veteran for a VA orthopedic examination.  In scheduling a time for examination of the Veteran, consideration must be given to the fact that the Veteran resides two hours away from the Gainesville VAMC, therefore, the scheduled time must be reasonable.

Prior to the examination, the claims filer and a copy of the November 2011 remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Joints Examination.

The examiner is directed to opine as to whether it is at least as likely as not that any current bilateral knee disability found on examination had its clinical onset during service or is related to any in-service disease, event, or injury. 

In doing so, the examiner should specifically comment on the September 2004 VA examination diagnosis and the May 2011 VA examination opinion.

The examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file. 

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


